McClelland, Presiding Judge:
This is an appeal taken by the-importer against a value found by the United States appraiser at the-port of San Juan, P. R,, on twisted steel bars imported from Belgium.
It appears that the merchandise was entered on a proforma invoice,, the consular invoice not having arrived at the time of entry. Entry was made on the basis of a c. i. f. price of $1.72 per 100 pounds, the nondutiable charges of freight,.etc., being stated as $216.65, and the merchandise was appraised as entered. When the consular invoice-arrived it appeared that the nondutiable charges were much higher than the amount used in making the entry, and the present appeal was taken from the value returned by the appraiser for the reason that the classification of the bars may be controlled by the final appraised value as provided in section 503 (c) of the Tariff Act of 1930.
On the hearing of the appeal counsel for the plaintiffs and defendant stipulated that the correct amount of nondutiable charges is $1,018.85.
I therefore find the value on the date of exportation on the goods-in issue was $1.72 per 100 pounds, less nondutiable charges totalling-$1,018.85. See United States v. F. W. Woolworth Co. et al., 22 C. C. P. A. 184, T. D. 47126, on the authority of this court to determine-the amount of charges in reappraisement proceedings.
Judgment will issue accordingly.